         Case 4:17-cv-05948-SBA Document 73 Filed 03/29/19 Page 1 of 1



 1

 2                               UNITED STATES DISTRICT COURT
 3                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4                                      OAKLAND DIVISION
 5

 6 STATE OF CALIFORNIA, by and through                 Case No: C 17-5948 SBA
   XAVIER BECERRA, ATTORNEY
 7 GENERAL; and STATE OF NEW MEXICO,                   JUDGMENT
   by and through HECTOR BALDERAS,
 8 ATTORNEY GENERAL,

 9                 Plaintiffs,
10         vs.
11 UNITED STATES DEPARTMENT OF THE
     INTERIOR; OFFICE OF NATURAL
12 RESOURCES REVENUE; DAVID
     BERNHARD, Acting Secretary of the
13 Interior; and GREGORY GOULD, Director,
     Office of Natural Resources Revenue,
14
                   Defendants.
15

16          In accordance with the Court’s Order Re Cross-Motions for Summary Judgment,
17   final judgment is hereby entered in favor of Plaintiffs State of California and the State of
18   New Mexico.
19          IT IS SO ORDERED.
20   Dated: 3/29/19                                    ______________________________
21
                                                       SAUNDRA BROWN ARMSTRONG
                                                       Senior United States District Judge
22

23

24

25

26

27

28
